52 F.3d 333
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph Edwin HARJU, Petitioner-Appellant,v.Samuel LEWIS, Director, Arizona Department of Corrections,Respondent-Appellee.
No. 94-16928.
United States Court of Appeals, Ninth Circuit.
Submitted April 4, 1995.*Decided April 7, 1995.

Before:  BROWNING, SNEED, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Joseph Harju, an Arizona state prisoner, appeals pro se the denial of his habeas corpus petition.  Having conducted a de novo review, Sanders v. Ratelle, 21 F.3d 1446, 1451 (9th Cir.1994), we affirm for the reasons given by the district court.  We deny all pending motions.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3